DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill English on 12/21/2021.

The application has been amended as follows: 

1. A method for closing a tubular structure within a patient's body, comprising: inserting a distal tip of a delivery device into the patient's body into-and-through the tubular structure, the delivery device carrying a clip including a set of distal tines and a set of proximal tines in a stressed state; partially deploying the clip such that the set of distal tines of the clip extend from the distal tip beyond the tubular structure and elastically deform towards a relaxed state wherein the distal tines curve and at least surround a posterior wall of the tubular structure; partially withdrawing the delivery device to engage the tubular structure with the set of distal tines; and fully deploying the clip such that the set of proximal tines are released from the distal tip and elastically deform towards a relaxed state to surround and compress the tubular structure, thereby occluding the tubular structure, wherein the tubular structure is a blood vessel.

2. The method of claim 1, wherein the blood vessel is a vein

3. The method of claim 1, further comprising rotationally orienting the delivery device relative to the blood vessel such that a plane of expansion of the clip is transverse to a longitudinal axis of the blood vessel.

7. The method of claim 5, further comprising removing the delivery device and the pusher member from the patient's body, leaving the clip in place to occlude the blood vessel.

9. The method of claim 1, further comprising imaging the blood vessel to confirm that the blood vessel is occluded by the clip.

11. A method for closing a blood vessel within a patient's body, comprising: inserting a distal tip of a delivery device into the patient's body into-and-through the blood vessel, the delivery device carrying a clip; partially deploying the clip such that a blood vessel and elastically deform towards a relaxed state wherein the distal tines curve and at least partially surround a posterior wall of the blood vessel; partially withdrawing the delivery device to engage the blood vessel structure with the set of distal tines; and fully deploying the clip such that a set of proximal tines of the clip are released from the distal tip and elastically deform towards a relaxed state to surround and compress the blood vessel, thereby occluding the blood vessel.

14. The method of claim 11, further comprising rotationally orienting the delivery device relative to the blood vessel such that a plane of expansion of the clip is transverse to a longitudinal axis of the blood vessel.

18. The method of claim 16, further comprising removing the delivery device and the pusher member from the patient's body, leaving the clip in place to occlude the blood vessel.

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: wherein the distal tines curve and at least partially surround a posterior wall of the tubular structure as disclosed by claims 1 and 11. The closest prior art found was Miller (20120283758). The device of Miler failed to teach wherein the distal tines curve and at least partially surround a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771